

117 HR 1221 IH: Electric Vehicles for Underserved Communities Act of 2021
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1221IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Ms. Clarke of New York (for herself, Mr. Blumenauer, Ms. Norton, Mr. Grijalva, Ms. Barragán, Ms. Pingree, Mr. Welch, Mr. Carson, Mr. Cleaver, Mr. Jones, Ms. Moore of Wisconsin, Mr. Sires, Ms. Velázquez, Mr. Hastings, Ms. Speier, Mrs. Watson Coleman, Mr. Thompson of Mississippi, Mr. Carbajal, Mr. Ryan, Mr. Pocan, Ms. Meng, Ms. Waters, Mr. Raskin, and Ms. Matsui) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo increase deployment of electric vehicle charging infrastructure in low-income communities and communities of color, and for other purposes.1.Short titleThis Act may be cited as the Electric Vehicles for Underserved Communities Act of 2021. 2.FindingsCongress makes the following findings:(1)The transportation sector is the largest single source of greenhouse gas emissions in the United States.(2)The transportation sector is also a major source of air pollution in the United States, including over 55 percent of total nitrogen oxide emissions, leading to poor air quality and negative health impacts, particularly in urban areas. (3)Increasing the deployment of electric vehicles and electric vehicle charging infrastructure is an essential component of combating climate change, decarbonizing the economy, and reducing greenhouse gas emissions and health-harming air pollution in the United States.(4)Industries relating to electric vehicles, electric vehicle charging infrastructure, and the larger clean energy economy are substantial and diverse sources of good jobs and significant contributors to economic growth.(5)A substantial increase in electric vehicle charging infrastructure, including publicly accessible charging stations, will ensure that our communities are ready to meet the demands of expected electric vehicle adoption as we decarbonize our economy. (6)Low-income communities, communities of color, and Tribal communities bear disproportionate climate change and pollution burdens, yet have historically received the least investment in clean technologies and resilient infrastructure. Therefore, such communities must be among the first to receive investment relating to new technologies and infrastructure that address the climate crisis and mitigate localized environmental pollution.3.Expanding access to electric vehicles in underserved and disadvantaged communities(a)In general(1)AssessmentThe Secretary shall conduct an assessment of the state of, challenges to, and opportunities for the deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities located throughout the United States.(2)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the results of the assessment conducted under paragraph (1), which shall—(A)describe the state of deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities located in urban, suburban, and rural areas, including description of—(i) the state of deployment of electric vehicle charging infrastructure that is—(I)publicly accessible;(II)installed in or available to occupants of public and affordable housing;(III)installed in or available to occupants of multi-unit dwellings;(IV)available to public sector and commercial fleets; and(V)installed in or available at places of work;(ii)policies, plans, and programs that cities, States, utilities, and private entities are using to encourage greater deployment and usage of electric vehicles and the associated electric vehicle charging infrastructure, including programs to encourage deployment of publicly accessible electric vehicle charging stations and electric vehicle charging stations available to residents in publicly owned and privately owned multi-unit dwellings;(iii)ownership models for Level 2 charging stations and DC FAST charging stations located in residential multi-unit dwellings, commercial buildings, and publicly accessible areas; (iv)mechanisms for financing electric vehicle charging stations; and(v)rates charged for the use of Level 2 charging stations and DC FAST charging stations;(B)identify current barriers to expanding deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural areas, including barriers to expanding deployment of publicly accessible electric vehicle charging infrastructure;(C)identify the potential for, and barriers to, recruiting and entering into contracts with locally owned small and disadvantaged businesses, including women and minority-owned businesses, to deploy electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural areas;(D)compile and provide an analysis of best practices and policies used by State and local governments, nonprofit organizations, and private entities to increase deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural areas, including best practices and policies relating to—(i)public outreach and engagement; (ii)increasing deployment of publicly accessible electric vehicle charging infrastructure; and(iii)increasing deployment of electric vehicle charging infrastructure in publicly owned and privately owned multi-unit dwellings;(E)to the extent practicable, enumerate and identify in urban, suburban, and rural areas within each State with detail at the level of ZIP Codes and census tracts—(i)the number of existing and planned publicly accessible Level 2 charging stations and DC FAST charging stations for individually owned light-duty and medium-duty electric vehicles;(ii)the number of existing and planned Level 2 charging stations and DC FAST charging stations for public sector and commercial fleet electric vehicles and medium- and heavy-duty electric vehicles; and(iii)the number and type of electric vehicle charging stations installed in or available to occupants of public and affordable housing; and(F)describe the methodology used to obtain the information provided in the report.(b)Five-Year update assessmentNot later than 5 years after the date of the enactment of this Act, the Secretary shall—(1)update the assessment conducted under subsection (a)(1); and(2)make public and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report, which shall—(A)update the information required by subsection (a)(2); and(B)include a description of case studies and key lessons learned after the date on which the report under subsection (a)(2) was submitted with respect to expanding the deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural areas.4.Electric vehicle charging equity program(a)ProgramNot later than 90 days after the date of the enactment of this Act, the Secretary shall establish a program, to be known as the EV Charging Equity Program, to increase deployment and accessibility of electric vehicle charging infrastructure in underserved or disadvantaged communities by—(1)providing technical assistance to eligible entities described in subsection (e); and(2)awarding grants on a competitive basis to eligible entities described in subsection (e) for projects that increase such deployment and accessibility of electric vehicle charging infrastructure, including projects that are—(A)publicly accessible;(B)located within or are easily accessible to residents of—(i)public or affordable housing;(ii)multi-unit dwellings; or(iii)single-family homes; and(C)located within or easily accessible to places of work, provided that such electric vehicle charging infrastructure is accessible no fewer than 5 days per week. (b)Cost share(1)In generalExcept as provided in paragraph (2), the amount of a grant awarded under this section for a project shall not exceed 80 percent of project costs.(2)Single-family homesThe amount of a grant awarded under this section for a project that involves, as a primary focus, single-family homes shall not exceed 60 percent of project costs.(c)LimitationNot more than 15 percent of the amount awarded for grants under this section in a fiscal year shall be awarded for projects that involve, as a primary focus, single-family homes.(d)PriorityIn awarding grants and providing technical assistance under this section, the Secretary shall give priority to projects that—(1)provide the greatest benefit to the greatest number of people within an underserved or disadvantaged community;(2)incorporate renewable energy resources;(3)maximize local job creation, particularly among low-income, women, and minority workers; or(4)utilize or involve locally owned small and disadvantaged businesses, including women and minority-owned businesses.(e)Eligible entities(1)In generalTo be eligible for a grant or technical assistance under the EV Charging Equity Program, an entity shall be—(A)an individual or household that is the owner of where a project will be carried out;(B)a State, local, Tribal, or Territorial government, or an agency or department thereof;(C)an electric utility, including—(i)a municipally owned electric utility;(ii)a publicly-owned electric utility;(iii)an investor-owned utility; and(iv)a rural electric cooperative;(D)a nonprofit organization or institution;(E)a public housing authority;(F)an institution of higher education (as defined in section 101 of the Higher Education Act of 22 1965 (20 U.S.C. 1001);(G)a local small or disadvantaged business; or(H)a partnership between any number of eligible entities described in subparagraphs (A) through (G).(2)UpdatesThe Secretary may add to or otherwise revise the list of eligible entities under paragraph (1) if the Secretary determines that such an addition or revision would be beneficial to increasing deployment and accessibility of electric vehicle charging infrastructure in underserved or disadvantaged communities.(f)Public notice and request for applicationsThe Secretary shall publish in the Federal Register, and such other publications as the Secretary considers to be appropriate, a notice and request for applications to carry out projects under the EV Charging Equity Program.(g)Education and outreach(1)In generalIn carrying out the EV Charging Equity Program, the Secretary shall establish an education and outreach component of such Program to ensure that information regarding such Program and the benefits and opportunities for electric vehicle charging is made available to individuals and relevant entities that live within or serve underserved or disadvantaged communities.(2)RequirementsAt a minimum, the education and outreach component of the EV Charging Equity Program established under this subsection shall include—(A)the development and dissemination of an electric vehicle charging resource guide that is—(i)maintained electronically on a website; (ii)available to the public, free of charge; and(iii)directed specifically towards individuals and relevant entities that live within or serve underserved or disadvantaged communities;(B)targeted outreach towards, and coordinated public outreach with, relevant local, State, and Tribal entities, nonprofit organizations, and institutions of higher education, that are located within or serve underserved or disadvantaged communities; and(C)any other such forms of education or outreach as the Secretary determines appropriate to increase awareness of and access to the EV Charging Equity Program.(h)Reports to CongressNot later than 1 year after the EV Charging Equity Program is established under this section, and not less frequently than once every 2 years after that, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate, and make publicly available, a report on the status of the EV Charging Equity Program, including a list and description of projects that have received grant awards or technical assistance, and of the funding or assistance provided to such projects.(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $96,000,000 for each of fiscal years 2021 through 2030.5.Ensuring program benefits for underserved and disadvantaged communitiesIn administering a relevant program, the Secretary shall, to the extent practicable, invest or direct available and relevant programmatic resources so that such program—(1)promotes electric vehicle charging infrastructure;(2)supports clean and multi-modal transportation;(3)provides improved air quality and emissions reductions; and(4)prioritizes the needs of underserved or disadvantaged communities.6.DefinitionsIn this Act:(1)Electric vehicle charging infrastructureThe term electric vehicle charging infrastructure means electric vehicle supply equipment, including any conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purposes of delivering energy to an electric vehicle. (2)Publicly accessibleThe term publicly accessible means, with respect to electric vehicle charging infrastructure, electric vehicle charging infrastructure that is available, at zero or reasonable cost, to members of the public for the purpose of charging a privately owned or leased electric vehicle, or electric vehicle that is available for use by members of the general public as part of a ride service or vehicle sharing service or program, including within or around—(A)public sidewalks and streets;(B)public parks;(C)public buildings, including—(i)libraries;(ii)schools; and(iii)government offices;(D)public parking;(E)shopping centers; and(F)commuter transit hubs.(3)Relevant programThe term relevant program means a program of the Department of Energy, including—(A)the State energy program under part D of title III the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.); (B)the Clean Cities program; (C)the Energy Efficiency and Conservation Block Grant Program established under section 542 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17152); (D)loan guarantees made pursuant to title XVII of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.); and (E)such other programs as the Secretary determines appropriate.(4)SecretaryThe term Secretary means the Secretary of Energy.(5)Underserved or disadvantaged communityThe term underserved or disadvantaged community means a community located within a ZIP Code or census tract that is identified as—(A)a low-income community;(B)a community of color;(C)a Tribal community;(D)having a disproportionately low number of electric vehicle charging stations per capita, compared to similar areas; or(E)any other community that the Secretary determines is disproportionately vulnerable to, or bears a disproportionate burden of, any combination of economic, social, environmental, and climate stressors.